DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening Prosecution after Appeal Brief
In view of the Appeal Brief filed on 05 October 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637                                                                                                                                                                                                        
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,881,222. Although the claims at issue are not identical, they are not patentably distinct from each other because the significant level of overlap between the patented claims and the pending claims in this application renders the claims in this application obvious.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,710,051 (Greenberg).
With respect to claim 1: Greenberg discloses an apparatus (attachment 10) comprising: a barrier (surface 11); a bracket (see Figs. 1-2; the “bracket” is everything except surface 11, screw 12, washer 15, and wing nut 16), the bracket defining a track (opening 14); and a connector (screw 12, washer 15, and wing nut 16) coupling the barrier to the track.
The claim recites: 
the bracket to be coupled to a support surface such that a first branch of the bracket resides on a first side of the support surface and a second branch of the bracket resides on a second side of the support surface 

The claim further recites:
the connector enabling the barrier to move along the track from a first position in which the barrier resides above the support surface and is configured to physically separate adjacent persons along the support surface to a second position in which the barrier resides below the support surface

The use of “to be coupled” and “enabling” in the claim recitations above makes the recitations into limitations of intended use and/or functional language. The claimed apparatus requires structures of a barrier, a bracket, and a connector. The claimed apparatus does not include the support surface. 
From MPEP § 707.07(f):
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Further, from MPEP § 2114:
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)

A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

As such, if Greenberg’s attachment 10 is capable of being attached to a support surface and moved from the first position to the second position in the claimed manner, Greenberg meets the recitations. 
The Applicant, at [0024], discloses a bar, a gaming table, or other community surface as the support surface. Applicant’s Fig. 3 shows the support surface 302 and barrier 102 in the claimed “first position”.
See Greenberg Figs. 1-2; col. 1, lines 15-30; and col. 2, lines 6-56. Clamps 24 and 26 are capable of being coupled to a support surface such as a table, bar, gaming table, or other community surface in a manner that meets the claim recitation:
the bracket to be coupled to a support surface such that a first branch of the bracket resides on a first side of the support surface and a second branch of the bracket resides on a second side of the support surface 

See Greenberg Figs. 3-4. Attachment 10 is capable of being mounted to a support surface such as a table, bar, gaming table, or other community surface and having surface 11 rotated to a vertical position above said support surface. If more space is needed above the support surface to enable that movement, the height of surface 11 is capable of being adjusted using the method steps in Greenberg col. 2, lines 6-53. Surface 11 is capable of being positioned in a manner that meets the claim limitation:
a first position in which the barrier resides above the support surface and is configured to physically separate adjacent persons along the support surface

From the vertical “first position” above the support surface, Greenberg’s surface 11 is capable of being moved to a position similar to Greenberg Fig. 5. From there, bar 18 is capable of rotating about screw 27 approximately 180°. If more space is needed to clear the edge of the support surface during rotating of bar 18, the height of bar 18 is adjustable using the method steps in Greenberg col. 2, lines 6-53. 
Rotating bar 18 as described above results in surface 11 below the support surface and in a vertical plane. From there, surface 11 is capable of being moved to a horizontal orientation below and parallel to the support surface, using opening 14 and wing nut 16.
After rotating bar 18, both the vertical and horizontal orientations of surface 11 meet the claim limitation:
a second position in which the barrier resides below the support surface 
Greenberg’s screw 12, washer 15, and wing nut 16 are relied upon as the claimed “connector”, and opening 14 is relied upon as the claimed “track”. Screw 12, washer 15, and wing nut 16 enable surface 11 to move along opening 14 during movement of surface 11 from the “first position” to the “second position”. Greenberg meets the limitation:
the connector enabling the barrier to move along the track from a first position in which the barrier resides above the support surface and is configured to physically separate adjacent persons along the support surface to a second position in which the barrier resides below the support surface

Greenberg’s attachment 10 is capable of performing the recited functions and uses, even if Greenberg does not explicitly disclose performing the recited functions or uses. Greenberg discloses every structural limitation in the claim, and is capable of performing the functions and intended uses recited in the claim. Greenberg’s attachment 10 meets the apparatus defined by claim 1. 
With respect to claim 2: See Greenberg Figs. 1-2. The L-shape of opening 14 is interpreted as meeting “an arcuate shape” as claimed. 
With respect to claim 4: See Greenberg Fig. 2. Barrier 11 is clamped between the head of screw 12 and washer 15/wing nut 16. This meets “a clamp that couples the barrier to the track” as claimed. 
The Applicant’s clamp 1350 includes a screw 1360. Greenberg’s screw 12, washer 15, and wing nut 16 meet “and in use has no moving parts” as claimed in the same or similar way as the Applicant’s clamp 1350. The wing nut 16, washer 15, and screw 12 can be tightened to a “use position” in which the components do not move relative to each other, yet enable motion along opening 14. 
With respect to claim 6: The rubber covering 25 on the bracket 24 meets “at least one spacer” as claimed. 
With respect to claim 9: Greenberg’s clamping stud 30 meets “an adjustable pressure plate” as claimed. 

Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2017/0006367 A1 (Domash).
With respect to claim 1: See Figs. 1-6. Domash discloses an apparatus comprising: a barrier (privacy feature 104/108); a bracket (bracket 136 and clamping mechanism 140), the bracket defining a track (the slot in bracket 136); and a connector (base 128, joint 132, support arm 120) coupling the barrier to the track.
The rejections under 35 U.S.C. § 102 above set forth what the claim requires with the “to be coupled to a support surface…” and “the connector enabling the barrier to move…” recitations. For brevity’s sake, that analysis is not repeated here. The requirements of the claim as written remain the same as above.
See Domash Figs. 1-7 and [0049]-[0050]. Bracket 136 and clamping mechanism 140 are capable of being coupled to a support surface such as a table, bar, gaming table, or other community surface in a manner that meets the claim recitation:
the bracket to be coupled to a support surface such that a first branch of the bracket resides on a first side of the support surface and a second branch of the bracket resides on a second side of the support surface 

See Domash Figs. 4A-4B. Privacy feature 104/108 is capable of being mounted to a support surface such as a table, bar, gaming table, or other community surface and rotated to a vertical position above said support surface. Domash’s privacy feature 104/108 is capable of being positioned in a manner that meets the claim limitation:
a first position in which the barrier resides above the support surface and is configured to physically separate adjacent persons along the support surface

See Domash Figs. 4B-6. From the “first position” above the support surface, privacy feature 104/108 is capable of being articulated around the back side of a support surface and moved to have some portion thereof under said support surface. Privacy feature 104 is capable of being in a position that meets the claim limitation:
a second position in which the barrier resides below the support surface 
See Domash Figs. 5-8. The existence of the slot in bracket 36 enables base 128 to move. The base 128 and the slot in bracket 36 is/are interpreted to meet the limitation:
the connector enabling the barrier to move along the track 

As such, Domash is interpreted as meeting the limitation: 
the connector enabling the barrier to move along the track from a first position in which the barrier resides above the support surface and is configured to physically separate adjacent persons along the support surface to a second position in which the barrier resides below the support surface

If base 128 and the slot in bracket 36 is/are interpreted to not meet the recitations as described above, Domash is alternatively rejected under 35 U.S.C. § 103 below.
Domash’s privacy feature 104/108 is capable of performing the recited functions and uses, even if Domash does not explicitly disclose performing the recited functions or uses. Domash discloses every structural limitation in the claim, and is capable of performing the functions and intended uses recited in the claim. Domash’s privacy feature 104/108 meets the apparatus defined by claim 1. 
With respect to claim 9: Domash Fig. 6 shows “an adjustable pressure plate” as claimed. 
With respect to claim 10: Domash’s bracket 136 is relied upon as the claimed “first branch”, and the slot in bracket 136 is the claimed “track”. The track extends along at least a portion of the first branch as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,710,051 (Greenberg) as applied to claim 1 above, and further in view of US 88,121 (Blake).
With respect to claim 3: See Greenberg Figs. 1-2. The claimed “bracket” is everything except surface 11, screw 12, washer 15, and wing nut 16. Greenberg does not meet “wherein the bracket has an I shaped cross section” as claimed. 
Blake Figs. 1-2 show an arm D that is used to secure a table C to a sewing machine stand A. The arm D has an I shaped cross section and is slotted at b. 
Greenberg’s parts 13/18/24/26 are thin, flat members. One of ordinary skill in the art would find obvious Blake’s arm D being strong and more rigid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form one or more of Greenberg’s parts 13/18/24/26 as I shaped, like Blake’s arm D, in order to make the part(s) strong and rigid. In such a modification, Greenberg’s opening(s) 24/17/23 may be provided in a part with an I shaped cross section similarly to Blake’s slot b.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,710,051 (Greenberg).
With respect to claim 7: See Greenberg Fig. 2. It appears that parts 24 and 26 have the same length. If so, part 26 does not meet “the second branch is longer than the first branch” as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have part 26 longer than part 24, as an obvious variant of Greenberg’s attachment 10. Changing the size of one of parts 24 and 26 such that part 26 is longer than part 24 is an obvious and unpatentable variation of Greenberg’s invention.

Claims 1 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0006367 A1 (Domash).
With respect to claim 1: See Figs. 1-6. Domash discloses an apparatus comprising: a barrier (privacy feature 104/108); a bracket (bracket 136 and clamping mechanism 140), the bracket defining a track (the slot in bracket 136); and a connector (base 128, joint 132, support arm 120) coupling the barrier to the track.
The rejections under 35 U.S.C. § 102 above set forth what the claim requires with the “to be coupled to a support surface…” and “the connector enabling the barrier to move…” recitations. For brevity’s sake, that analysis is not repeated here. The requirements of the claim as written remain the same as above.
See Domash Figs. 1-7 and [0049]-[0050]. Bracket 136 and clamping mechanism 140 are capable of being coupled to a support surface such as a table, bar, gaming table, or other community surface in a manner that meets the claim recitation:
the bracket to be coupled to a support surface such that a first branch of the bracket resides on a first side of the support surface and a second branch of the bracket resides on a second side of the support surface 

See Domash Figs. 4A-4B. Privacy feature 104/108 is capable of being mounted to a support surface such as a table, bar, gaming table, or other community surface and rotated to a vertical position above said support surface. Domash’s privacy feature 104/108 is capable of being positioned in a manner that meets the claim limitation:
a first position in which the barrier resides above the support surface and is configured to physically separate adjacent persons along the support surface

See Domash Figs. 4B-6. From the “first position” above the support surface, privacy feature 104/108 is capable of being articulated around the back side of a support surface and moved to have some portion thereof under said support surface. Privacy feature 104 is capable of being in a position that meets the claim limitation:
a second position in which the barrier resides below the support surface 
This rejection is made under the interpretation that Domash’s base 128 and the slot in bracket 136 do not meet “the connector enabling the barrier to move along the track” as claimed. 
Domash Figs. 4-6 show the slot in the bracket 136, and the base 128 mounted to the bracket 136. Domash [0050] discloses fastening components with screws. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a screw to couple the base 128 to the slot in bracket 136 in order to provide a detachable connection therebetween. 
It is obvious for such a screw to be able to move in the slot in bracket 136. A screw connecting the base 128 and the bracket 136, with the screw capable of motion in the slot of bracket 136, makes obvious the limitation:
the connector enabling the barrier to move along the track 

In combination with the possible positions of the privacy feature 104/108 described above, Domash makes obvious the limitation: 
the connector enabling the barrier to move along the track from a first position in which the barrier resides above the support surface and is configured to physically separate adjacent persons along the support surface to a second position in which the barrier resides below the support surface

It is obvious for Domash’s privacy feature 104/108 to be capable of performing the recited functions and uses, even if Domash does not explicitly disclose performing the recited functions or uses. Domash discloses every structural limitation in the claim, and makes obvious the capability of performing the functions and intended uses recited in the claim. Domash’s privacy feature 104/108 makes obvious the apparatus defined by claim 1. 
With respect to claim 8: See Domash Figs. 5-9. The bracket 136 has holes in the vertical flange thereof, and it appears that the clamping mechanism 140 is attached to the bracket 136 via said holes. 
The bracket 136 and clamping mechanism 140 being separate components fastened together does not meet “unitarily formed as an integral unit” as claimed.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the legs of the bracket 136 and clamping mechanism 140 as a single part in order to save time on assembly by not having to attach clamping mechanism 140 to the holes in bracket 136. 
With respect to claim 9: Domash Fig. 6 shows “an adjustable pressure plate” as claimed. 
With respect to claim 10: Domash’s bracket 136 is relied upon as the claimed “first branch”, and the slot in bracket 136 is the claimed “track”. The track extends along at least a portion of the first branch as claimed.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In order to place the application in condition for allowance, it is necessary to both 1) amend the claims as set forth above and 2) file a Terminal Disclaimer to US 10,881,222. 
Response to Arguments
The remarks in the Appeal Brief about analogous art and not solving the same problem are now moot. See MPEP § 2131.05. Arguments that anticipatory art is non-analogous art, teaches away from the invention, or is not recognized as solving the same problem solved by the claimed invention are not germane to a rejection under 35 U.S.C. § 102.
The remarks about the positions of the surface 11 in Greenberg’s figures are moot, because Greenberg’s surface 11 is capable of being positioned in the claimed positions. See the rejections above. 
The remaining arguments are rendered moot in light of the new grounds of rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637